Case 1:19-cr-00373-PGG Document 101 Filed 12/18/19 Page 1of1

LAW OFFICES

SCOTT A. SREBNICK, P.A.

 

SCOTT A. SREBNICK* 201 S. Biscayne Boulevard
* ALSO ADMITTED IN NEW YORK Suite 1210
Miami, Florida 33131

 

Tel: 305-285-9019
Fax: 305-377-9937

December 18. 20 19 E-mail: scott@srebnicklaw.com
’

www.srebnicklaw.com

Via ECF

Honorable Paul G. Gardephe
United States District Judge
Thurgood Marshall U.S. Courthouse
40 Foley Square

New York, NY 10007

Re: United States v, Avenatti, No. S1 19 Cr. 373 (PGG)
Estimated Length of Trial

Dear Judge Gardephe:

At the arraignment on the Superseding Indictment held yesterday, the Court inquired
as to the estimated length of trial. The government estimated that its case-in-chief would take
five (5) days. When the Court inquired of me, I responded that I thought the trial would be
completed by the end of the second week. However, upon further reflection, given that voir
dire will not begin until Wednesday, January 22, I believe it is far more likely that the trial will
extend into the week of February 3rd.

Respectfully, .

Neh Ac _

Scott A. Srebnick

cc: Counsel of Record (via ECF)
